DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
This is a final rejection in response to the Applicant's remarks and amendment filed on 02/09/2022. Claims 1-20 are currently amended. Accordingly claims 1-20 are examined herein.
Note
Examiner wishes to point out to Applicant that claim(s) 1-20 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are given patentable weight only to the extent that structure is added to the claimed apparatus (See MPEP 2114 II and 2115 for further details). For apparatuses, the claim limitations will define structural limitations (See MPEP 2114-2115) or functional limitations properly recited (See MPEP 2173.05 (g)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460 – of record) alone/or in view of Miller (US 2017/0022394).
Regarding claim 1, Evans teaches a manufacturing apparatus (100) (see Fig.1) comprising:
a table (114) having a surface (see Fig. 1;[0053]); a delivery assembly (266) including a heater (light source (134)) configured to heat a filament (i.e. a continuous flexible line) and a port (outlet (206)) configured to deliver the filament toward the surface (see Fig. 1 , Fig. 8; [0053],[0089] and [0124-0126]); a roller (i.e. compactor (138)) disposed downstream of the delivery assembly in a delivery direction of the filament, wherein the roller is configured to pressurize the filament against the surface (see Fig. 1;[0208-0212]); and a blade (i.e. a cutter (208) comprises at least one blade (210)) that cuts the filament at a position along the delivery direction before the roller (see Fig.1, and Figs. 17-20 [0025-0026], [0040] and [0284]).
Evans does not explicitly teach the cutter cuts the filament at a position along the delivery direction after the filament is heated by the heater. 
In the same filed of endeavor, 3D printing, Mark teaches a three dimensional printing system using a continuous core reinforced filament (2) (see Fig. 1A) comprises a nozzlet (10) heated by a heater for heating fiber reinforced composite filament (2) (see Fig.1A;[0104-0106]), a cutter (8) that cuts the continuous core reinforced filament, wherein the cutter positioned at a position along the delivery direction after the filament is heated by the heater (see Figs.1A-1B and fig. 8;[0107], [[0114],0117],[0123] and [0126]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified manufacturing apparatus as taught by Evans with rearranging a positioning of the cutter at a position along the delivery direction after the filament is heated by the heater as taught by Mark for the purpose of providing a cutter may provide selective deposit of a desired length of composite filament and/or bonded rank (see [0027]).
Alternatively, in the same filed of endeavor, manufacturing apparatus, Miller teaches apparatus (50) for placing, folding and compacting a strip of composite material (56) (see Figs. 1-2), comprises a heater (76) that heats the material strip (56), a cutter assembly (83) configured to cut the material (56) after being heated by the heater (76) and before being compacted by a compaction shoe assembly (84) (see Fig.1;[0037] and [0042]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified manufacturing apparatus as taught by Evans with the cutter cuts the material at a position along the delivery direction after the material is heated by the heater and before a compacting shoe assembly (84) as taught by Miller for in order to reduce labor costs, increases placement accuracy and improves production flow times (see [0006]).
In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange a position the cutter cuts the filament to a position along the delivery direction after the filament is heated by the heater of for the purpose of making the cutting process more efficient and save cost. (Please see MPEP 2144.04 VI C for further details)

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armijo (US 2017/0274585 – of record) in view of Mark (US 2014/0361460 – of record) alone/or in view of Miller (US 2017/0022394)
Regarding claim 1, Armijo teaches a manufacturing apparatus (see Fig. 3) comprising:
a table (i.e. a build plate (350)) having a surface; a delivery assembly (200’) including a heater (346 configured to heat a filament (336), and a port (delivery end (332)) configured to deliver the filament toward the surface (see Fig. 3;[0046], [0048],[0053-0054]);  a roller (roller (340)) disposed downstream of the delivery assembly in a delivery direction of the filament, wherein the roller is configured to pressurize the filament against the surface (see Fig. 3;[0051] and [0057]); and a blade (330) that cuts the filament at a position along the delivery direction before the roller
(see Fig. 3;[0048]).  Armijo does not explicitly teach the cutter cuts the filament at a position along the delivery direction after the filament is heated by the heater. 
In the same filed of endeavor, 3D printing, Mark teaches a three dimensional printing system using a continuous core reinforced filament (2) (see Fig. 1A) comprises a nozzle (10) heated by a heater for heating fiber reinforced composite filament (2) (see Fig.1A;[0104-0106]), a cutter (8) that cuts the continuous core reinforced filament, wherein the cutter positioned at a position along the delivery direction after the filament is heated by the heater (see Figs.1A-1B and fig. 8;[0107], [0117],[0123] and [0126]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified manufacturing apparatus as taught by Armijo with the positioning the cutter at a position along the delivery direction after the filament is heated by the heater as taught by Mark for the purpose of providing a cutter may provide selective deposit of a desired length of composite filament and/or bonded rank (see [0027]).
In addition, in the same filed of endeavor, manufacturing apparatus, Miller teaches apparatus (50) for placing, folding and compacting a strip of composite material (56) (see Figs. 1-2), comprises a heater (76) heats the material strip (56), and  a cutter (a cutter assembly (83)) configured to cut the material (56) after being heated by the heater (76) and before compacting by a compaction shoe assembly (84) (see Fig.1;[0037] and [0042]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified manufacturing apparatus as taught by Armijo with the cutter cuts the material at a position along the delivery direction after the material is heated by the heater as taught by Miller for in order to reduce labor costs, increases placement accuracy and improves production flow times (see [0006]).
Claims 2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394) as applied to claim 1 above, and further in view of Mantell (US 2018/0133980 – of record).
Regarding claim 2, Evans in view of Mark or Miller teaches the apparatus as discussed in claim 1 above.
Evans further teaches wherein the heater (136) appears to have a cylindrical shape (see Fig. 1).  In addition, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. (Please see MPEP 2144.04 IV B for further details).
However, Evans does not explicitly teach wherein the heater has a cylindrical shape that the heats the filament while passing the filament through an inside of the hater. 
In the same filed of endeavor, manufacturing apparatus, Mantell teaches a three-dimensional object additive manufacturing system (100“) comprises a deliver unit including a heater (208) has a cylindrical shape that heats the filament while passing the filament through an inside of the heater (see Fig. 6;[0027] and [0029]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Evans with the heater has a cylindrical shape that the heats the filament while passing the filament through an inside of the hater as taught by Mantell in order to control the heating of the filament efficiently (see [0030]).
Regarding claim 5, Evans in view of Mark or Miller teaches the apparatus as discussed in claim 1 above.
Evans does not explicitly teach, wherein the delivery assembly delivers parallel filaments toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments.  
In the same filed of endeavor, manufacturing apparatus, Mantell teaches a three-dimensional object additive manufacturing system (100“) comprises a deliver assembly including a heater (208), wherein the delivery unit delivers a parallel filament (i.e. extrusion material is provided as a filament from extrusion material supply (110)) toward the surface, the parallel filament being formed by juxtaposing a plurality of the filaments (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Evans with the delivery assembly delivers parallel filaments toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost.  Evans in view of Mark or/and Miller and Mantell further teaches the blade (208) includes plurality of blades (210) that capable to individually cut the plurality of filaments forming the parallel filament (see Figs. 17-19; [0284]).
In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Regarding claim 6, Mantell further teaches the manufacturing apparatus, wherein the delivery assembly (208) delivers parallel filament (i.e. extrusion material is provided as a filament from extrusion material supply (110)) toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments, and the blades  includes a plurality of blades that individually cut the plurality of filaments forming the parallel filaments (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or Miller with the delivery assembly delivers parallel filaments toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost. In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details).
Also, Evans further teaches the blade (208) includes a plurality of blades (210) that individually capable to cut the plurality of filaments forming the parallel filaments (see Figs. 17-19; [0284]).

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394) and Mantell (US 2018/0133980 – of record) as applied to claim 2 above, and further in view of Rutter (US 2014/0322383 – of record).
Regarding claim 3, the combination of Evans, Mark or/and Miller and Mantell does not teach the manufacturing apparatus further comprising a roller that pulls a cut end of the filament back to the inside of the heater. 
In the same filed of endeavor, 3-D printing apparatus, Rutter teaches a print head (200) configured to dispense molten filament material to produce a three dimensional object, comprises a drive mechanisms ((202-1) and (202-2)) that pull back the end portion of the selected filament far enough so that a non-melted portion of that filament is pulled back (see Figs/ 2-3; [0020] and [0043]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or/and Miller and Mantell with a roller that capable to pull a cut end of the filament back to the inside of the heating unit as taught by Rutter in order to prevent dripping of an excess molten material onto the object in locations where it should not be deposited (see [0043]).
Regarding claim 7, Mantell further teaches the manufacturing apparatus, wherein the delivery assembly (208) delivers parallel filaments (i.e. extrusion material is provided as a filament from extrusion material supply (110)) toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments, and the blade includes a plurality of blades that individually cut the plurality of filaments forming the parallel filaments (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or/and Miller with the delivery unit delivers parallel filaments toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost.  In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details)
Evans further teaches the blades (208) includes a plurality of blades (210) that individually capable to cut the plurality of filaments forming the parallel filaments (see Figs. 17-19; [0048] of Evans).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394) as applied to claim 1 above, and further in view of Rutter (US 2014/0322383 – of record).
Regarding claim 4, the combination of Evans, Mark or Miller teaches the apparatus as discussed in claim 1 above.
The combination does not explicitly teach apparatus further comprising a roller that pulls a cut end of the filament back to a heated region where the heating unit heats.  In the same filed of endeavor, 3-D printing apparatus, Rutter teaches a print head (200) configured to dispense molten filament material to produce a three dimensional object, comprises a drive mechanisms ((202-1) and (202-2)) that pull back the end portion of the selected filament far enough so that a non-melted portion of that filament is pulled back (see Figs/ 2-3; [0020] and [0043]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Evans, Mark and/or Miller with a roller that capable to pull a cut end of the filament back to the inside of the heater as taught by Rutter in order to prevent dripping of an excess molten material onto the object in locations where it should not be deposited (see [0043]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record)in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394) and Rutter (US 2014/0322383 – of record) as applied to claim 4 above, and further in view of Mantell (US 2018/0133980 – of record).
Regarding claim 8, the combination of Evans, Mark or Miller and Rutter does not teach wherein the delivery assembly delivers parallel filaments toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments.  In the same filed of endeavor, manufacturing apparatus, Mantell teaches a three-dimensional object additive manufacturing system (100“) comprises a deliver assembly including a heater (208), wherein the delivery assembly delivers parallel filaments (i.e. extrusion material is provided as filaments from extrusion material supply (110)) toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments (see Fig. 6; [0024] and [0027]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or Miller and Rutter with the delivery unit delivers parallel filament toward the surface, the parallel filaments being formed by juxtaposing a plurality of the filaments as taught by Mantell in order to increase production and save cost. 
Evans in view of Mark or Miller, Rutter and Mantell further teaches the blades (208) includes plurality of blades (210) that capable to individually cuts the plurality of filaments forming the parallel filaments (see Fig. 17-19; [0284]).  In addition, it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. (Please see MPEP 2144.04 VI C for further details)

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394) and Mantell (US 2018/0133980 - of record) as applied to claims 5-6 above, and further in view of Mark (US 2014/0361460).
Regarding claims 9-10, the combination of Evans, Mark or Miller and Mantell does not tech the apparatus further comprising a controller that configured to control the plurality blades to individually cut the plurality of the filaments according to manufacturing process data of an object to be manufactured. 
In the same filed of endeavor, 3D printing manufacturing devices, Mark teaches a three dimensional printer (3000) comprises a delivery unit (nozzle (10)) including a heating unit that heats a filament (2), a cutter (8) controlled by the controller (20) that cuts the continuous core reinforced filament (see Fig. 1A;[0104-0107]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or Miller and Mantell with a controller that controls the cutting unit capable to individually cut the plurality of filaments according to manufacturing process data of an object to be manufactured as taught by Mantell in order to (i) form separate features and components on the structure as well as (ii) control the directionality or anisotropy of the deposited material and/or bonded ranks in multiple sections and layers (see [0107]).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394), Mantell (US 2018/0133980 – of record) and Rutter (US 2014/0322383 – of record) as applied to claims 7-8 above, and further in view of Mark (US 2014/0361460).
Regarding claims 11-12, the combination of Evans, Mark, Mantell and Rutter does not tech the apparatus further comprising a controller that configured to control the plurality of blades to  individually cut the plurality of the filaments according to manufacturing process data of an object to be manufactured. 
In the same filed of endeavor, 3D printing manufacturing devices, Mark teaches a three dimensional printer (3000) comprises a delivery unit (nozzle (10)) including a heating unit that heats a filament (2), a cutter (8) a cutter (8) controlled by the controller (20) that cuts the continuous core reinforced filament (see Fig. 1A;[0104-0107]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or Miller, Mantell and Rutter with a controller that controls the plurality of blades capable to individually cut the plurality of filaments according to manufacturing process data of an object to be manufactured as taught by Mantell in order to (i) form separate features and components on the structure as well as (ii) control the directionality or anisotropy of the deposited material and/or bonded ranks in multiple sections and layers (see [0107]).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394) as applied to claim 1 above, and further in view of Mandel (US 2017/0157844 – of record).
Regarding claim 14, Evans in view of Mark or Miller teaches the apparatus as discussed in claim 1 above.
Evans further teaches wherein the delivery assembly delivers parallel filaments (106) toward the surface (i.e. a surface of the table (114)) (see Fig. 1;[0053]) but Evans does not teach the parallel filaments being formed by juxtaposing a plurality of the filaments, and the blade collectively cuts the plurality of filaments. 
 In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit ( dispensers (1220)) delivers parallel filaments being formed by juxtaposing a plurality of the filaments (1212 and 1208), and a blade (1231) that collectively cuts the plurality of filaments (see Figs.1 and 12A-B;[0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by Evans, Mark or Miller with the parallel filaments being formed by juxtaposing a plurality of the filaments, and blade collectively cuts the plurality of filaments as taught by Mandel in order to provide a cutting mechanism that allow for cutting a plurality of filaments at the same time.
Claims 15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) or Miller (US 2017/0022394) and Mantell (US 2018/0133980 – of record) as applied to claims 2 and 5-6 above, and further in view of Mandel (US 2017/0157844 – of record).
Regarding claims 15 and 18-19, the combination of Evans, Mark or/and Miller and Mantell and Mantell teaches the apparatus as discussed in claims 2 and 5-6 above.  Evans, Mark or/and Miller and Mantell further teaches wherein the delivery assembly delivers a parallel filament (106) toward the surface (i.e. a surface of the table (114)) (see Fig. 1;[0053]) but Evans, Mark or/and Miller and Mantell does not teach the parallel filament being formed by juxtaposing a plurality of the filaments, and the blade collectively cuts the plurality of filaments.
In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit (dispensers (1220)) delivers a parallel filament parallel filament being formed by juxtaposing a plurality of the filaments (1212 and 1208), and a blade (1231) that collectively cuts the plurality of filaments forming the parallel filament (see Figs.1 and 12A-B; [0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by of Evans, Mark or/and Miller and Mantell and Mantell with the parallel filament being formed by juxtaposing a plurality of the filaments, and a blade collectively cuts the plurality of filaments as taught by Mandel in order to provide a cutting mechanism that allow for cutting a plurality of filaments at the same time.

Claims 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394), Mantell (US 2018/0133980 – of record) and Rutter (US 2014/0322383 – of record) as applied to claims 3 and 7 above, and further in view of Mandel (US 2017/0157844 – of record).
Regarding claims 16 and 20, the combination of Evans, Mark or/and Miller and Mantell, Mark or Miller,  Mantell and Rutter teaches the apparatus as discussed in claims 3 and 7 above. Evans, Mark or/and Miller and Mantell further teaches wherein the delivery assembly delivers parallel filaments (106) toward the surface (i.e. a surface of the table (114)) (see Fig. 1) but Evans, Mark or/and Miller and Mantell does not teach the parallel filament being formed by juxtaposing a plurality of the filaments, and the blade collectively cuts the plurality of filaments.  In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit (dispensers (1220)) delivers parallel filaments being formed by juxtaposing a plurality of the filaments (1212 and 1208), and blade (1231) that collectively cuts the plurality of filaments (see Figs.1 and 12A-B; [0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or/and Miller and Mantell, Mark or Miller, Mantell and Rutter with the parallel filaments being formed by juxtaposing a plurality of the filaments, and blade that collectively cuts the plurality of filaments as taught by Mandel in order to provide a cutting mechanism that allow for cutting a plurality of filaments at the same time.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2017/0028644 - of record) in view of Mark (US 2014/0361460) alone/or in view of Miller (US 2017/0022394)  and Rutter (US 2014/0322383 – of record) as applied to claim 4 above, and further in view of Mandel (US 2017/0157844 – of record).
Regarding claim 17, the combination of Evans, Mark or/and Miller and Mantell, Mark or Miller and Rutter teaches the apparatus as discussed in claim 4 above. Evans, Mark or/and Miller and Mantell further teaches wherein the delivery assembly delivers parallel filament (106) toward the surface (i.e. a surface of the table (114)) (see Fig. 1; [0053]) but Evans, Mark or/and Miller and Mantell does not teach the parallel filament being formed by juxtaposing a plurality of the filaments, and blade collectively cuts the plurality of filaments.  In the same filed of endeavor, 3D printing devices, Mandel teaches a three-dimensional object printer that includes a multi-nozzle extrusion print head (1136) and a delivery unit (dispensers (1220)) delivers a parallel filament parallel filament being formed by juxtaposing a plurality of the filaments (1212 and 1208), and blade (1231) that collectively cuts the plurality of filaments (see Figs.1 and 12A-B; [0057-0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the apparatus as taught by the combination of Evans, Mark or/and Miller and Mantell, Mark or Miller and Rutter with the parallel filament being formed by juxtaposing a plurality of the filaments, and blade that collectively cuts the plurality of filaments as taught by Mandel in order to provide a cutting mechanism that allow for cutting a plurality of filaments at the same time.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
 Regarding Claim 13, the primary reason why it is deemed novel and non- obvious over the prior art of record to have a manufacturing apparatus as instantly claimed is that while the prior arts Evans (US 2017/0028644 - of record), which is/are regarded as being the prior arts closest to subject- matter of the claim 13, alone or in combination fails to teach or suggest wherein the plurality blades individually press the plurality of the filaments from one side of the parallel filament in an intersecting direction, and 
a plate  on the other side of the plurality of  filaments in the intersecting direction, the plurality of blades being configured to press the plurality of filaments against the plate so as to cut the plurality filaments
Therefore, claim 13 is deemed novel and non-obvious over the prior art of record.
Response to Arguments
With respect to the claim rejection(s) under 35 U.S.C. § 102 and 103, Applicant’s amendment(s) to the claim(s) has/have overcome the claim rejection(s). Therefore, the rejections are withdrawn. However, upon further consideration, a new ground of rejection is made in view of Mark (US 2014/0361460 – of record) and/or Miller (US 2017/0022394).  Applicant’s arguments are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AHMED ALI whose telephone number is (571)272-0347. The examiner can normally be reached 10:00 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED K AHMED ALI/             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743